SETTLEMENT AGREEMENT AND RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (the “Agreement”) is made this 31st day of
May 2006, by and between Wendy’s International, Inc. (“Wendy’s”) and John M.
Deane (“Executive”). In consideration of payment to Executive by Wendy’s in the
amounts stated below, the parties agree as follows:

TERMINATION DATE

The parties confirm that Executive’s employment, including his service in all
offices, positions, titles and capacities he may hold with Wendy’s and any of
its affiliates, is terminated effective as of 5:00 p.m., Columbus, Ohio time on
May 31, 2006 (the “Termination Date”). Executive acknowledges, however, that he
has been relieved of his former duties as of 12:01 a.m., Columbus, Ohio time on
April 24, 2006, and that Executive shall not act, or hold himself out, as an
officer or agent of Wendy’s or of any of its affiliates following that date and
time unless requested to do so by Wendy’s Chief Executive Officer. Executive is
not entitled to any payment, benefit, or benefit accrual, or to participation in
any Wendy’s employee benefit plan or program, at any time before, on or after
the Termination Date, except as set forth in this Agreement.

PAYMENTS AND BENEFITS

1) PAYMENTS THROUGH TERMINATION DATE; AUTOMOBILE

Executive will be paid Executive’s current base salary at the full per annum
rate through the Termination Date, less any and all applicable deductions and
withholdings, and will continue to participate in all of Wendy’s benefit plans
through the Termination Date, except that Employee will not after the date
hereof accrue vacation credits or be eligible to participate in any Wendy’s
short-term or long-term disability plan. Executive may use Employee’s company
automobile through the Termination Date and may, at his election and sole
expense, purchase that automobile from the leasing company or assume the
Company’s interest in and obligations under the lease thereof after the
Termination Date. Executive shall be reimbursed for any reasonable business
expenses incurred through the Termination Date.

2) ADDITIONAL CONSIDERATION

Wendy’s shall pay to Executive, on or before June 5, 2006, the amount of Four
Hundred Three Thousand, Eight Hundred and Fifty Dollars ($403,850.00), in
exchange for and subject to the releases and waivers made by Executive hereunder
and his compliance with his obligations pursuant to this Agreement. In addition,
(i) Wendy’s shall reimburse Executive in an amount not to exceed Thirty-Five
Thousand Dollars ($35,000) for tax, accounting, financial planning, legal and
outplacement services costs incurred by Executive in connection with the
termination of his employment with Wendy’s, and (ii) Wendy’s shall transfer to
Executive on the Termination Date the materials listed on Appendix A hereto that
were used by Executive during his employment with Wendy’s, subject to receiving
Executive’s cooperation in Wendy’s’ removal of all software or other materials
or items embedded or otherwise contained therein that contain or enable access
to Confidential Information (as defined in Section 12 hereof).

3) EQUITY AWARDS

Executive and Wendy’s confirm that (i) Executive currently holds unexercised
options to purchase Wendy’s common shares, (ii) this Agreement is not intended
to and does not modify or supersede any plan or agreement under which those
options were issued, and (iii) Executive remains entitled to exercise those
options in accordance with, and subject to the restrictions and limitations
contained in, those plans and agreements, which provide that Executive will
forfeit all such options not exercised on or before the Termination Date. If
Executive demonstrates to the reasonable satisfaction of Wendy’s that he was
unable to exercise any such options on or before the Termination Date solely
because a director or officer of the Company divulged material nonpublic
information regarding Wendy’s to Executive after the date hereof, other than at
Executive’s direct or indirect request, Wendy’s shall pay to Executive an amount
equal to the difference between the market value of the shares subject to the
options not exercised for that reason (based on the last sale price of Wendy’s
common shares on the New York Stock Exchange on the Termination Date) and the
aggregate exercise price of those options.

Executive and Wendy’s further confirm that (i) Executive will hold, immediately
prior to the Termination Date, certain vested restricted shares of Wendy’s (and
rights to the additional shares issued or issuable in payment of dividends
thereon) and certain unvested restricted shares of Wendy’s (and rights to the
additional shares issued or issuable in payment of dividends thereon), under
Restricted Stock Award Agreements dated as of April 22, 2004 and May 1, 2005
(collectively, the “Award Agreements”), and (ii) in accordance with the Award
Agreements, (a) Executive’s termination of employment with Wendy’s does not
affect Executive’s entitlement to the vested restricted shares of Wendy’s held
by him as of that date (and to the additional shares issued or issuable in
payment of the dividends thereon), and (b) on Executive’s termination of
employment with Wendy’s, Executive will forfeit all, and will have no further
right, title or interest in or claim to any, of the unvested restricted shares
of Wendy’s then held by him (or to any of the additional shares issued or
issuable in payment of the dividends thereon).

Notwithstanding anything to the contrary in this Agreement, Executive’s right to
exercise options to purchase, or trade in, Wendy’s securities remains subject,
until conclusion of the Wendy’s trading window period next following the
Termination Date, to compliance with Wendy’s trading window policies. Executive
acknowledges his continuing obligation to comply with applicable law with
respect to trading in the securities of Wendy’s and its affiliates.

4) HEALTHCARE COVERAGE

Executive is entitled to elect to participate in Wendy’s group health insurance
plan for a period not to exceed five years following the Termination Date, on
the same terms as are available to other former Wendy’s employees generally
(except as set forth in the next sentence) and in accordance with the
requirements and subject to the limitations of the healthcare continuation
coverage provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, currently codified as Section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”), other than those provisions relating to
the maximum required periods of continuation coverage. Wendy’s shall pay to
Executive, on or before June 5, 2006, Eighteen Thousand Dollars ($18,000.00) in
lieu of a contribution by Wendy’s to, or a reimbursement of Executive for, the
coverage premiums and any other expense payable by Executive for the first
eighteen (18) months of that participation.

5) RETIREMENT BENEFITS AND DEFERRED COMPENSATION

Executive is entitled to receive all benefits accrued for his account or benefit
as of the Termination Date under Wendy’s Pension Plan, Profit Sharing and
Savings Plan, Supplemental Executive Retirement Plan (the “SERP”) and any other
applicable Wendy’s qualified or non-qualified retirement or similar plan, as
currently in effect, in each case in accordance with, and subject to the
restrictions and limitations contained in, the applicable plan. Wendy’s will not
make any SERP contribution for or on behalf of Executive for 2006, or any
contribution to any other such plan for or on behalf of Executive after the
Termination Date (except with respect to amounts accrued under any such other
plan on or prior to the Termination Date). Any amounts payable from the SERP or
otherwise that are subject to Section 409A of the Code will be paid on the later
of (i) June 5, 2006 and (ii) the earliest day permitted in accordance with the
applicable requirements thereof in order to avoid the imposition of any
additional tax or interest pursuant to Section 409A of the Code, as interpreted
in good faith by the parties. Notwithstanding anything to the contrary in this
Agreement, Executive, in accordance with the guidance promulgated under
Section 409A of the Code, may elect to receive payment of any amounts that are
subject to Section 409A of the Code and that are otherwise payable after
December 31, 2006, on a new date or dates that Executive may choose in
accordance with election procedures and permissible payment dates and options
offered under the terms of the plan from which such payments will be made to all
participants in such plans, if any. In no event may any newly elected payment
date be earlier than January 1, 2007 or such other date as may be permitted by
Section 409A of the Code and the guidance promulgated thereunder. If Executive
makes any such election, he must do so by completing an election form provided
by Wendy’s and returning the form to Wendy’s no later than December 31, 2006.
Wendy’s shall provide Executive with sufficient written notice to enable
Executive to make such elections or otherwise participate in any decisions
regarding Section 409A of the Code. In no event will this section’s provisions
regarding changes in elections apply to amounts that are not subject to
Section 409A of the Code by reason of being “grandfathered” or otherwise, the
payment of which will be governed exclusively by the terms of the applicable
plan.

6) RELEASE OF CLAIMS

By signing this Agreement, and except as otherwise set forth below, Executive,
on behalf of himself, his spouse, children and any heirs, family members,
executors, administrators, privies and/or assigns (collectively, the “Executive
Parties”) hereby forever releases, waives, and discharges Wendy’s, its parents,
subsidiaries and affiliates, assigns, successors and franchisees, and each of
its and their past, present and future officers, directors, agents, managers,
supervisors, shareholders, employees, representatives, insurers, and attorneys
(all of whom are collectively referred to as the “Released Parties”) from any
and all claims, damages, lawsuits, injuries, liabilities, and causes of action
that Executive has or may have, whether known to Executive or not, whether
contingent or liquidated, based on or arising from any event, fact, conduct,
condition, action, or inaction occurring or existing (in whole or in part) on or
before the time Executive signs this Agreement. This release includes but is in
no way limited to claims of race discrimination, racial harassment, retaliation,
wrongful discharge, breach of implied contract, negligent or intentional
infliction of emotional distress, outrageous conduct, libel, slander,
defamation, and/or any claims concerning any emotional or physical injury.

7) RELEASE OF ALL EMPLOYMENT CLAIMS

Without limiting the foregoing releases, Executive, on behalf of himself and the
other Executive Parties, understands and agrees that the release granted to the
Released Parties by signing this Agreement releases all of the Released Parties
from any rights and claims that could have been asserted under any city
ordinance or state or federal law including, without limitation, those based on
or relating to discrimination or retaliation based on race, religion, sex,
handicap, disability, equal pay, age, national origin, creed, color,
retaliation, and sexual harassment, and includes claims under any applicable
state, local or federal discrimination law, including without limitation, Title
VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Labor Management Relations Act, the Equal Pay Act, the
Americans with Disabilities Act, the Employee Retirement Income Security Act,
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act, the Consolidated Omnibus Budget Reconciliation Act,
Workers’ Compensation Laws, Unemployment Compensation laws, 42 U.S.C. §§ 1981,
1983, 1985, and all laws, statutory or common, which are meant to protect
workers in their employment relationships and under which Executive may have
rights and claims, whether known to Executive or not, which may have arisen or
which may hereafter arise, directly or indirectly, out of Executive’s employment
with Wendy’s.

8) WAIVER OF ALL KNOWN AND UNKNOWN CLAIMS

In making this Agreement, Executive, on behalf of himself and the other
Executive Parties, acknowledges that he may later discover facts different from
or in addition to those now known or believed to be true at this time. The
releases and waivers contained in this Agreement are made notwithstanding the
existence of any such different or additional facts.

Executive acknowledges that he may hereafter discover claims or facts in
addition to or different from those which he now knows or believes to exist in
connection with this Agreement. Those facts, if known or suspected at the time
of executing this Agreement, may have materially affected this Agreement.
Nevertheless, Executive waives any rights, claims or causes of action that might
arise as a result of such different or additional claims or facts.

9) EXCEPTIONS FROM RELEASE AND WAIVER

Notwithstanding anything to the contrary in this Agreement, the releases and
waivers by Executive set forth in this Agreement do not apply to (i) any
indemnification right or claim that Executive may have with respect to matters
arising out of his service as an officer or director of Wendy’s or of any of its
affiliates under Wendy’s officer and director liability insurance policies,
Wendy’s articles of incorporation or code of regulations, applicable law, or any
agreement to which Executive is a party, (ii) any right or claim that Executive
may have under this Agreement, (iii) any right, entitlement or privilege that
arises under any other agreement or instrument and that is expressly preserved
by this Agreement, or (iv) any right of Executive to attempt to demonstrate, if
he so elects, under Section 1(c) of the Employment Agreement dated as of May 31,
2001 between Wendy’s and Executive (the “Employment Agreement”), that his
separation of employment from Wendy’s occurred as part of a Change in Control
within the meaning of the Employment Agreement, and to attempt to obtain the
payments and benefits to which he would be entitled on such a demonstration.

10) WENDY’S RELEASE OF CLAIMS

By signing this Agreement, and except as otherwise set forth below, Wendy’s, on
behalf of itself and the other Released Parties, hereby forever releases,
waives, and discharges Executive and the other Executive Parties from any and
all claims, damages, lawsuits,; injuries, liabilities, and causes of action that
Wendy’s has or may have, whether known to Wendy’s or not, whether contingent or
liquidated, based on or arising from any event, fact, conduct, condition,
action, or inaction occurring or existing (in whole or in part) on or before the
time Wendy’s signs this Agreement, except that, notwithstanding anything to the
contrary in this Agreement, the releases and waivers by Wendy’s set forth in
this Agreement do not apply to (i) any right or claim that Wendy’s may have
under Wendy’s officer and director liability insurance policies, Wendy’s
articles of incorporation or code of regulations, applicable law, or any
agreement to which Wendy’s is a party, in connection with any assertion by
Executive of any right to or claim for indemnity, (ii) any right or claim that
Wendy’s may have under this Agreement, (iii) any right, entitlement or privilege
that arises under any other agreement or instrument and that is expressly
preserved by this Agreement, (iv) any right or claim that Wendy’s may have
against Executive arising from or in connection with the assertion or
undertaking of any claim, investigation or proceeding by any regulatory or other
governmental agency or entity or any third party, or (v) any right that Wendy’s
may have to contest any assertion by Executive that his separation from service
with Wendy’s occurred as a result of a Change In Control within the meaning of
the Employment Agreement, or any other right that Wendy’s may have in connection
with any such assertion by Executive.

11) NO ADMISSION OF WRONGDOING BY WENDY’S OR ANY OF THE RELEASED PARTIES

Executive understands that neither this Agreement nor any action taken under it
is or should be construed as an admission by any of the Released Parties that
they have violated any local, state or federal law, statutory or common. The
Released Parties specifically disclaim any liability to or wrongful acts against
Executive or any other person.

12) CONFIDENTIALITY

Executive acknowledges that Wendy’s will be obligated to make disclosure
regarding this Agreement under the United States federal securities laws.
Executive agrees and acknowledges that prior to such disclosure by Wendy’s, the
terms and provisions of this Agreement, including the amounts to be paid to
Executive, shall be and have been kept in utter, absolute, and strictest
confidence, and that Executive has not released and shall never reveal any such
information to any individual or entity except that Executive may provide
information about this Agreement as follows: (a) as required by any governmental
agency or by process of law; (b) to an attorney who is assisting Executive in
negotiating this Agreement; (c) to a professional accountant, tax consultant or
financial planner with whom Executive has a confidential relationship; and
(d) to immediate family members, which only includes a spouse, parents and
siblings residing with Executive, subject, in each case, to that entity or
individual being informed of this confidentiality obligation and agreeing to
keep such information confidential.

Executive acknowledges and agrees that in the course of Executive’s employment
with Wendy’s, Executive received and otherwise had access to trade secrets and
other information that is confidential and/or proprietary to Wendy’s or its
affiliates and subsidiaries (collectively the “Wendy’s Brands”), including, but
not limited to, information relating to strategic and other business plans,
strategies, processes and policies, records, recipes, menus, pricing,
techniques, consumer requirements, consumer preferences, finances, operations,
marketing, franchises, and business techniques and methods, organizational
structures, opinions and judgments of executives (including Executive)
respecting strategic and other business plans, strategies, processes and
policies and other confidential information, which information is highly
valuable, special and unique to Wendy’s Brands, is maintained as confidential by
Wendy’s Brands, is not available to Wendy’s Brands’ competition and/or the
general public, and the disclosure of which would cause Wendy’s Brands serious
competitive harm and loss of profits and goodwill (hereinafter “Confidential
Information”). Executive agrees that he shall not, at any time, directly or
indirectly, use, disclose, in whole or in part, to third parties, or otherwise
misappropriate Confidential Information either while employed by Wendy’s or at
any time thereafter, except with the express written consent of Wendy’s or
unless compelled by subpoena or court order, in which case Executive will give
Wendy’s reasonable advance notice of the information required to be provided
under such court order or subpoena. All files, records, documents, information,
data and similar items relating to the business of Wendy’s Brands, whether
prepared by Executive or otherwise coming into Executive’s possession, shall
remain the property of Wendy’s and shall not be removed from the premises of
Wendy’s without the prior written consent of Wendy’s and in any event shall be
promptly delivered to Wendy’s on the date of execution of the Agreement, or as
otherwise agreed to by Wendy’s.

13) NO FILING OF CLAIMS

Executive represents and agrees that Executive has not filed, and will not file
at any time hereafter, any complaint, charge, lawsuit or other legal or
administrative action against Wendy’s relative to Executive’s employment with
Wendy’s or separation from service with Wendy’s. Executive, however, maintains
the right to file any action for the sole purpose of enforcing rights under this
Agreement, or other rights based solely on events arising after entering into
this Agreement.

14) TAXATION

Executive understands and agrees that some of the amounts set forth herein are
subject to tax withholdings and FICA. Executive agrees that none of the Released
Parties or their representatives or agents have made any other representations
or promises about the tax implications of the sums Executive is to receive in
connection with the settlement memorialized in this Agreement. Notwithstanding
the above, Wendy’s shall indemnify and hold harmless Executive, on an after-tax
basis, against and from any additional tax (and any interest and penalties with
respect thereto) imposed on Executive under Section 409A of the Code in
connection with payments made by Wendy’s to Executive under this Agreement.
Wendy’s shall consult with Executive in determining the proper tax jurisdiction
of any payments to be made hereunder and as to whether any withholding is
required and will cooperate with Executive with respect to claims of or against
taxing authorities regarding the amount of any required withholding.

15) RIGHT TO CONSULT WITH ATTORNEY AND VOLUNTARY SIGNING

Executive acknowledges that Executive has consulted with an attorney or was
cautioned and encouraged to consult with an attorney before signing this
Agreement, that Executive has read this Agreement carefully, that Executive
understands each of its provisions, and that Executive has signed it
voluntarily. Executive further acknowledges that Wendy’s has taken no action
interfering with any right which Executive has to file any charge, suit, claim
or other process with any federal, state, or local judicial or administrative
agency or body regarding Executive’s employment or retirement or any right to
contact or seek the guidance or intervention of any such agency.

16) ATTORNEYS’ FEES AND COSTS

If a dispute arises concerning this Agreement, or the performance of any party
pursuant to the terms of this Agreement, the prevailing party may be entitled to
recover, without affecting any other remedy to which that party may be entitled,
all of its costs and reasonable attorneys’ fees incurred in connection with that
dispute, regardless of whether a lawsuit is filed or prosecuted to conclusion.

17) USE OF HEADINGS; ENTIRE AGREEMENT; MODIFICATIONS

The headings in this Agreement have been inserted for convenience of reference
only and do not in any way restrict or modify any of its terms or provisions.
This Agreement sets forth the entire agreement between the parties hereto, and
there are no inducements or representations, other than those contained in this
Agreement, upon which the parties are relying in executing this Agreement. This
Agreement fully supersedes any and all prior agreements or understandings
between the parties hereto pertaining to the subject matter itself, except as
and to the extent otherwise provided herein.

18) GOVERNING LAW

This Agreement will be governed by the laws of the State of Ohio. Any court
action commenced to enforce this Agreement must be brought in the State or
Federal Courts of Ohio.

19) INVALIDITY OF ANY PROVISION AFFECTS ONLY THAT PROVISION

All provisions of this Agreement are severable and this Agreement shall be
interpreted and enforced as if all completely invalid or unenforceable
provisions were not contained therein, and Executive and Wendy’s agree that this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in the jurisdiction in which enforcement is sought. If
any provision of this Agreement is invalid or unenforceable, that invalidity or
unenforceability will not affect any of the other terms and conditions contained
in this Agreement.

20) ASSIGNMENT

This Agreement may be freely assigned by Wendy’s, for any purpose, with or
without notice, shall inure to the benefit of any successors or assigns of
Wendy’s, and shall be binding upon the heirs, executors, and administrators of
Executive.

IN WITNESS WHEREOF, the undersigned have hereunto set their hands this 31st day
of May, 2006.

AGREED

              WENDY’S INTERNATIONAL, INC.   EXECUTIVE    
By:
  /s/ Jeffrey M. Cava   Print Name:   John M. Deane
 
     
 

 
           
Title:
  EVP HR & Admin   Signature:   /s/ John M. Deane
 
           
 
           
Date:
  May 31, 2006   Date:   May 31, 2006
 
           
 
      WITNESS  

 
           
 
      Print Name:   Patricia A. W. Deane
 
           
 
      Signature:   /s/ Patricia A. W. Deane
 
           
 
           
 
      Date:   May 31, 2006

COLUMBUS/1304423 v.03

1

Appendix A

1 Motion Computing LE1600 tablet computer and docking station
1 Dell C400 laptop
1 Dell flat screen monitor
1 HP OfficeJet 7310 combination fax/scanner/printer
1 HP LaserJet 1200 printer
1 Blackberry 8700
1 Motorola Car Phone
Assorted cables

2